 Case 3:20-cv-00254-X-BN Document 32 Filed 02/02/21         Page 1 of 1 PageID 246



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BAPA BROOKLYN 2004, LLC,                  '
                                          '
             Plaintiff,                   '
                                          '
V.                                        '          No. 3:20-cv-254-X-BN
                                          '
GUILD MORTGAGE COMPANY,                   '
                                          '
             Defendant.                   '

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated January 11, 2021, the Court finds that the Findings

Conclusions, and Recommendation of the Magistrate Judge are correct and they are

accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are ACCEPTED.

       SO ORDERED this 2nd day of February, 2021.




                                          _____________________________________
                                          BRANTLEY STARR
                                          UNITED STATES DISTRICT JUDGE
